Dissenting Opinion.
DeBlanc, J.
Defendant was elected and commissioned as J.udge of the Fourth District of the State — this is admitted. From the month of December 1872, he practiced law in and out of his district — this is established. It is — however—denied that he ever was an attorney at law.
To repel that charge, defendant has introduced in evidence a copy of the proceedings of the Board of Administrators of the University of Louisiana, at a called session held on the 24th of April 1872, and held— I am convinced — to consider and discuss only one subject.
The members of the Board were certainly advised of the cause of that extraordinary session — and, right or wrong, whatever was proposed or done on that occasion, was knowingly proposed, deliberately done. The action of the Board may have been strangely irregular, but can' we now avoid that action and destroy its effect?
At that session what did they resolve ? “ That the degree of bachelar of Laws be granted to and conferred upon Morris Marks and other • students of the University, and that the President of said University be directed to grant said degree, etc.
Had the Board the power to so resolve ? The second paragraph of section 1359 of the Revised Statutes provides “ that the degree of Bachelor of laws and doctor of medicine, granted by them, shall authorize the person on whom it is conferred, to practice law, physic and surgery in this State.”
Section -1360 ordains “ that all diplomas granted by them shall be signed by the President of the University, the chairman of the Board and *107the professors of the department in which the student may have graduated.”
The last paragraph of Section 1359 refers, in terms which can bear but one meaning, but one construction, to the degree of Bachelor of Laws and doctor of medicine conferred by the Board of Administrators — : Section 1360, to diplomas granted by them, and which — when granted — must be signed as stated.
The first of said sections conveys the not unreasonable impression that any degree may be conferred on any one, by the Board of Administrators ; the very next section seems to, restrict their right of granting diplomas to only the students who have graduated in the University.
How reconcile these provisions, unless by holding that — under that as absurd as imperfect legislation, when tho Board assumes'the important prerogative of conferring a degree, the recipient needs but a certificate of that fact to exercise the chosen profession, and that — when the student has pursued a regular or a special course, when he has been examined and graduates, the diploma granted by the Board shall be signed by the President of the University and others.
The examination of candidates for their degrees in the law and medical departments is under the exclusive control of the faculty of each of those departments — that is eminently proper ; but those faculties are not — as they should be — authorized, by our Statues, to grant degrees or diplomas. According to the letter of the law, their only mission is to either recommend or refuse to recommend the candidates, and to whom ? To the administrators, under whose control and supervision, the University, and all its departments, have been placed by law, to the administrators who alone — it seems — have the power to confer degrees and grant diplomas.
As to the rejection or admission of candidates, is the decision of the faculty a final, an irrevocable decision. Were it dictated by hatred, impatience or injustice — and, in this instance — we are far, very far from presuming that it was, is there no higher authority to which the student could appeal for redress ? Were the rejection as causeless as unjust, were it so regarded by the administrators without exception, by every teacner but one, would they be — either collectively or separately — powerless to defeat an admitted wrong, powerless to enforce a manifest right, powerless to protect, against an acknowledged persecution, the proscribed applicant ? Assuredly not.
In May 1872, the Board rescinded the resolution of the twenty-fourth of April, and rejected in a lump those whom the Board itself had admitted by the wholesale. They were twice wrong, apparently at least — for, if they properly admitted, they improperly rejected. Be this as it may ; without specifying the causes which prompted their action, without des*108ignating those of the already admitted candidates against whom those causes existed, the Board could not justly divest and destroy — as to all— a conferred degree and a vested right.
Whatever may have been the motives by which the Board was actuated, we are not at liberty to select between its first and authorized action, and its subsequent and too vague and indefinite contradiction. It had the power to admit, it did admit. It conferred on Morris Marks the degree of Bachelor of Laws, and — under their own grant, he was authorized to practice law in the State, Can we, after more than five years, reverse the first decision of that Board, and maintain its own unexplained reversal of that first decision. I believe not.
To sustain defendant’s disputed title, there are four uncontradicted facts, one uncontradicted presumption : the degree of Bachelor of Laws was conferred upon him : he paid as such a license to the State : he has practiced law for more than two years previous to his election : he was elected to the office he claims — these are the facts. Though he could not remember by whom he was sworn, he testified that he took the oath prescribed by law — this is the presumption.
Against him, what is there ? He did not obtain, or failed to procuro the diploma which constitutes the evidence of a pre-existing right, the last and perhaps the not indispensable link of the chain of an attorney’s title, when that title is granted by the administrators of the State University. What more is there against him ? A doubt: the repeal of tho April resolution may have been commanded by grave considerations, but those considerations have been neither published, nor proven — and he is entitled to the benefit of that doubt.
I respectfully dissent from the views and decree of the majority of the Court.